DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 2-18-2022 non-final filed 5-9-20.

Terminal Disclaimer

3.	The terminal disclaimer filed on 4-6-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,837,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-9, 14, and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryce et al (US 2012/0008148).

Regarding claims 1 & 16 Pryce et al teaches a hand-held tire scanner comprising  light source 34 arranged in use to generate a pattern of light (abstract)[0136]-[0147], and to project said pattern of light (abstract)[0136]-[0147], onto a surface of the tire 20 22  (fig. 2); a detector 2 arranged to image the surface of the tire 20 22; a plurality of guides 8 linked by a linking assembly 6 (fig. 2,3, 19) and arranged to generate a signal corresponding to movement of the hand-held device along the surface (fig. 2-9, 19) of the 10tire 20 22.

Regarding claims 3,17 & 22 Pryce et al teaches one processor [0073][0150][0159] configured to generate a three-dimensional topological surface profile of the tire using data obtained from an image of the surface of the tire and the signal generated (fig 3-20) by the plurality of guides 8 .


Regarding claims 4 & 18  Pryce et al teaches at least one processor is further configured to identify tire side walls (figs. 2 & 19) by analyzing a directionality of the signal generated by the plurality of guides 8 to determine a position of an outer edge and an inner edge of the tire (figs. 2-19).

Regarding claim 5 Pryce et al teaches the plurality of guides comprises a rotary encoder 10 for generating the signal (intended use recitation).

Regarding claim 6 Price et al teaches  the rotary encoder 10  is 30disposed in a sealed housing in the hand-held device 2,3 & 19).

Regarding claims 7 & 19 Pryce et al teaches the projected pattern of light is oriented in a direction transverse to a direction (figs. 2-9) of said movement of the hand-held device (Figs. 2, 3 & 10).

Regarding claim 8 Pryce et al  a visual, audible and/or haptic indicator configured to provide visual, audible and/or haptic feedback to indicate that a scan is complete, a scan is incomplete, or that insufficient or poor data has been obtained from a scanned area (fig. 19).

Regarding claim 9 Pryce et al teaches the light source  34 is arranged to project said pattern of light through an aperture 31 in a base of the hand- held device (figs. 2-9).


Regarding claim 10 Pryce et al teaches the base is connected to a housing of the hand-held device such that the base can be rotated away from the hand-held device to expose the aperture 31.

Regarding claims 14, 21-22 Pryce et al teaches a wireless transceiver [0023][0134][0159] for connecting to an external device, wherein the wireless transceiver is configured to communicate to the externa! device to provide measurement data to the external device.

Regarding claim 20 Pryce et al teaches a battery, the method further comprising the hand-held device entering a low power or sleep mode when no signal corresponding to said movement of the hand-held device is generated [0133].

Regarding claim 21 Pryce et al teaches communicating with 25an external device to provide measurement data to the external device; communicating data obtained from an image of the rolling surface of the tire and the signal generated by the plurality of guides to the external device; and using the external device to determine one or more of: a three-dimensional topological surface profile of the tire; wheel alignment information; tire inflation 30information; and stopping distance information.

Allowable Subject Matter

5.	Claims 2, 10-13, 15 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The allowable subject matter has been placed on record in application 16/096,284 wherein the prior art does not explicitly or inherently teach the structural limitations of the invention.  Since the previous O.A. and / or the applicants argument(s) clearly points out the why the claims are patentable over the pertinent art of record, the reasons for allowance are in all probability evident from the record and no statement should be necessary when no prior art was found upon further search.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CA 3073147 A1 A DEVICE FOR DETECTING THE PROFILE OF A TIRE TREAD, AND RELATED DETECTION METHOD
US 20160029006 A1 System and Method for Analysis of Surface Features

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856